DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debnicki (WO 2005044673).
Regarding claim 1, Debnicki discloses a soap dispenser (fig.1-8) for use in a hotel bathroom, comprising: a bottle body (11) for containing a shampoo or a shower gel (page 1, ll.7-9), wherein the bottle body is placed upside down (see fig.4-6); a sealing cover (30) connected to and covering a bottle mouth (18) of the bottle body, wherein a liquid discharge hole is provided in a center of the sealing cover (see fig.3), the liquid discharge hole is provided with a barrier sheet (31), wherein the barrier sheet is made of silica gel (page 6, ll.23-25), and a cutout is provided at a center of the barrier sheet (see cuts on 31 in fig.3; also page 7, ll.5-13); and a positioning frame (50, 52, 53) for fixing the bottle body to a wall of the hotel bathroom (via 53, see also fig.4; page 1, ll.4-13).  
Regarding claim 2, Debnicki discloses the cutout at the center of the barrier sheet is cross-shaped (see 31 in fig.3).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Debnicki (WO 2005044673).
Regarding claim 3, Debnicki discloses the positioning frame comprises a fixing plate (53) and a mounting ring (60), wherein the mounting ring is fixed to a lower end of the fixing plate (via 51-52), an upper end face of the mounting ring is provided with an annular snap groove (area 55, 57 in fig.5), the bottle mouth of the bottle body extends into the mounting ring (see fig.5), and a lower end face of the bottle body abuts against the annular snap groove (via clamping surface 57). Debnicki is silent in disclosing 
the fixing plate is fixed to the wall of the hotel bathroom via a plurality of bolts. Instead, Debnicki teaches the fixing plate (53) is fixed to the wall of the hotel bathroom via a back plate having a number of holes as shown in fig.6. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to consider using bolts within the holes of the back plate of Debnicki because Applicant has not disclosed that such a use of the plurality of bolts provides an advantage, is used for a particular purpose, or solves a stated problem other than mounting the dispenser on to a wall in which the back plate of Debnicki provides such an end result. One of ordinary skill in the art, furthermore, would have expected 
Regarding claim 5, Debnicki discloses the positioning frame further comprises a positioning sheet (51), and the positioning sheet is provided with an anti-drop assembly (64) for fixing the bottle body (via 60, 63). Debnicki is silent in disclosing the positioning sheet is fixed to an upper end of a fixing plate. Instead, Debnicki teaches the positioning sheet is fixed to a lower end of a fixing plate (via 52). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the location of the positioning sheet to an upper side of the fixing plate because Applicant has not disclosed that such a location provides an advantage, is used for a particular purpose, or solves a stated problem other than mounting the dispenser to a wall in which the positioning sheet of Debnicki via (52) provides such an end result. One of ordinary skill in the art, furthermore, would have expected Debnicki’s positioning sheet, and applicant’s invention, to perform equally well with either of the attachment method as taught by Debnicki or the claimed sheet because both attachment methods would perform the same function of hanging a soap dispenser to a wall. Therefore, it would have been prima facie obvious to modify Debnicki to obtain the invention as specified in claim 5 because such a modification would have been .	
Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Dorman (US 2002/0070240). Regarding claim 1, Dorman discloses a soap dispenser (fig.1-6) for use in a hotel bathroom, comprising: a bottle body (12) for containing a shampoo or a shower gel ([0031]), wherein the bottle body is placed upside down (see fig.2); a sealing cover (34) connected to and covering a bottle mouth (30) of the bottle body, wherein a liquid discharge hole (opening in 34) is provided in a center of the sealing cover, the liquid discharge hole is provided with a barrier sheet (sheet around 36), wherein the barrier sheet is made of silica gel ([0022]), and a cutout is provided at a center of the barrier sheet ([0027], cut exist in expelling the content); and a positioning frame (14, 16) for fixing the bottle body to a wall of the hotel bathroom (via 16). It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754